Citation Nr: 0936481	
Decision Date: 09/28/09    Archive Date: 10/09/09	

DOCKET NO.  05-05 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for colon and 
retroperitoneal cancer, claimed as the residual of exposure 
to Agent Orange. 

3.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, 
claimed as the residual of exposure to Agent Orange, or as 
secondary to service-connected diabetes mellitus. 

4.  Entitlement to service connection for a disorder 
characterized by low back pain, on a direct basis, or as 
secondary to peripheral neuropathy. 

5.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the residuals of 
cerebrovascular accident, claimed as secondary to negligence 
on the part of treating Department of Veterans Affairs (VA) 
medical personnel on August 18, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to July 
1969, a portion of which represented service in the Republic 
of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of August 2003 and February 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  A personal hearing was held before the 
undersigned acting Veterans Law Judge in March 2009.

The Veteran submitted additional pertinent evidence at his 
March 2009 Board hearing, and waived initial RO review of 
such evidence.  Hence, the Board will consider it.  38 C.F.R. 
§ 20.1304 (2008).

For reasons which will become apparent, the appeal as to all 
issues except that of service connection for colon and 
retroperitoneal cancer is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.

FINDING OF FACT

Colon and/or retroperitoneal cancer is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the Veteran's 
period of active military service, including exposure to 
Agent Orange.


CONCLUSION OF LAW

Colon and/or retroperitoneal cancer was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in June 2003, and additional notice by a letter 
dated in February 2005.  Although the notice provided did not 
address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 
supra.  Moreover, a letter regarding the rating criteria and 
effective date provisions that are pertinent to the 
appellant's claim was sent to the Veteran in March 2006.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of a hearing before 
the undersigned Acting Veterans Law Judge in March 2009, as 
well as service treatment records, VA and private treatment 
records and examination reports, and various medical 
treatises.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for colon 
and/or retroperitoneal cancer, claimed as the residual of 
exposure to Agent Orange during the Veteran's period of 
service in the Republic of Vietnam. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

Moreover, where a Veteran served continuously for ninety (90) 
days or more during a period of war, and a malignant tumor, 
which is to say, cancer, becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Additionally, where a Veteran was exposed to an herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, non-
Hodgkin's lymphoma, prostate cancer, respiratory cancers 
(which is to say, cancers of the lung, bronchus, larynx, or 
trachea), and soft tissue sarcomas (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) shall be 
service connected, even though there is no record of such 
disease during service, where they become manifest to a 
degree of 10 percent or more anytime after service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) 
(2008).  For the purposes of this section, the term 
"herbicide agent" means a chemical or an herbicide used in 
support of the United States and Allied military operations 
in the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2008).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  Presumptive periods are not 
intended to limit service connection to diseases so diagnosed 
when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the present case, a review of the record reflects that, 
during the period from December 1968 to June 1969, the 
Veteran served in the Republic of Vietnam.  Accordingly, 
pursuant to applicable law and regulation, he is presumed to 
have been exposed to herbicide agents, including Agent 
Orange.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 
(2008).  However, service treatment records, including a 
service separation examination of July 1969, are entirely 
negative for evidence of cancer, including colon and/or 
retroperitoneal cancer.  In point of fact, at the time of 
that service separation examination, the Veteran's abdomen 
and viscera, as well as his anus and rectum, were entirely 
within normal limits, and no pertinent diagnosis was noted.

The earliest clinical indication of the presence of colon 
and/or retroperitoneal cancer is revealed by private medical 
records dated in October 1996, almost 30 years following the 
Veteran's discharge from service, at which time the Veteran 
underwent an emergency appendectomy, during the course of 
which there was discovered a very unusual gauntlet cell 
carcinoid adenocarcinoma-type tumor with transmural 
penetration of the appendiceal wall, for which the Veteran 
underwent a right colectomy with primary anastomosis and en 
bloc retroperitoneal resection the following month.  
Significantly, since the time of the aforementioned 
surgeries, the Veteran has experienced no recurrence of his 
colon/retroperitoneal cancer.  Moreover, there currently 
exists no medical evidence showing that the Veteran's post-
service colon/retroperitoneal cancer was in any way related 
to his exposure to Agent Orange in the Republic of Vietnam.  
Significantly, colon/retroperitoneal cancer is not one of 
those enumerated cancers for which service connection may be 
granted on a presumptive basis based on exposure to Agent 
Orange.  38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Public Law No. 98- 
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The rationale employed in Combee also applies to 
claims based on herbicide agent exposure.  See Brock v. 
Brown, 10 Vet. App. 155 (1997). As noted above, service 
treatment records are negative for colon and/or 
retroperitoneal cancer, and post-service treatment records 
are negative for a diagnosis of colon and/or retroperitoneal 
until 1996.  Although the Veteran has contended that he 
incurred colon and/or retroperitoneal cancer due to herbicide 
exposure in service, none of the medical evidence suggests a 
link between the Veteran's colon and/or retroperitoneal 
cancer and his active service in any way.  As such, the Board 
cannot conclude that service connection on a direct basis is 
warranted.

The Board recognizes that the Veteran has never been afforded 
a VA examination to determine the etiology of his colon 
and/or retroperitoneal cancer.  As explained below, such an 
examination is not necessary in this case.

A VA examination or opinion is necessary if the evidence of 
record (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the Veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
Veteran's service or other service-connected disability, and 
(3) does not contain sufficient medical evidence for VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

In this case, there is no evidence in the service treatment 
records of any complaints or findings with respect to colon 
and/or retroperitoneal cancer or any precursor thereto, and 
there is no post-service medical evidence which suggests that 
the currently diagnosed colon and/or retroperitoneal cancer 
is in any way related to the Veteran's military service. 

The Veteran's colon and/or retroperitoneal cancer was not 
manifested to a compensable degree during his first post-
service year, and thus service connection may not be presumed 
for these disorders under 38 C.F.R. § 3.309(a).  In essence, 
the evidence of a nexus between the Veteran's colon and/or 
retroperitoneal cancer and his military service is limited to 
the Veteran's own statements.  As noted above, this is not 
competent evidence of the claimed nexus since laypersons, 
such as the Veteran, are not qualified to render an opinion 
concerning medical causation.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Accordingly, the Board must conclude that 
the preponderance of the evidence is against the claim for 
service connection for colon and/or retroperitoneal cancer, 
and the appeal must therefore be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).



ORDER

Service connection for colon and retroperitoneal cancer, 
claimed as the residual of exposure to Agent Orange, is 
denied.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In addition to the above, the Veteran in this case seeks 
service connection for hypertension, peripheral neuropathy of 
the bilateral upper and lower extremities, and a disorder 
characterized by low back pain.  Also being sought are 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for the residuals of a cerebrovascular 
accident in August 2004.

In pertinent part, the Veteran contends that his peripheral 
neuropathy is in some way the result of exposure to Agent 
Orange in the Republic of Vietnam, or, in the alternative, 
secondary to service-connected diabetes mellitus, that his 
hypertension and claimed back disability had their origin 
during his period of service, or that his back disability is 
in some way secondary to peripheral neuropathy, and that 
negligence on the part of treating VA medical personnel on 
August 18, 2004 resulted in the Veteran's suffering a 
cerebrovascular accident, which is to say, a stroke, early 
the following day.

As regards the Veteran's claim for service connection for 
hypertension, the Board notes that, at the time of a service 
separation examination in July 1969, the Veteran's blood 
pressure in the sitting position was 138/84.  Significantly, 
the Veteran has submitted various medical articles indicating 
that a blood pressure of that degree constitutes 
"prehypertension."  However, to date, no opinion has been 
sought as to whether the Veteran's hypertension, first 
conclusively diagnosed in 2003, had its origin during his 
period of active military service.  Thus, the Board finds 
that a VA examination is needed to obtain an opinion as to 
whether the current hypertension is related to the elevated 
blood pressure readings in service.  See 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Turning to the issue of service connection for peripheral 
neuropathy of the bilateral upper and lower extremities, the 
Board notes that, during the course of the Veteran's current 
appeal, service connection was granted for diabetes mellitus 
on the basis of exposure to Agent Orange.  However, while 
following a VA examination for compensation purposes in 
January 2008, an opinion was offered that the Veteran's 
peripheral vascular disease preceded the onset of his 
diabetes (and was therefore not considered a "complication" 
of that disability), no opinion was offered as to the 
relationship, if any, between the Veteran's claimed 
peripheral neuropathy and his (now service-connected) 
diabetes mellitus.  Significantly, in a VA Application for 
Home Improvement and/or Structural Alterations dated in July 
2008, a VA physician indicated that the Veteran's home 
required improvement and/or structural alterations due in 
part to "diabetic-induced peripheral neuropathy."  The Board 
finds that a medical opinion is needed as to the 
relationship, if any, between the Veteran's claimed 
peripheral neuropathy and his (now service-connected) 
diabetes mellitus, and under the circumstances, further 
development of the evidence will be undertaken prior to a 
final adjudication of the Veteran's claim for service 
connection for peripheral neuropathy.  Id.

As regards the Veteran's claim for service connection for a 
chronic low back disability, the Board observes that service 
treatment records are negative for evidence of such disorder.  
Since the time of the Veteran's discharge from service, he 
has received treatment on several occasions for complaints of 
low back pain.  As noted above, the Veteran's current claim 
for service connection for a chronic low back disability is 
premised on the argument that such pathology is in some way 
proximately due to, the result of, or aggravated by the 
aforementioned peripheral neuropathy.  Under the 
circumstances, adjudication of the Veteran's claim for 
service connection for a low back disability must be held in 
abeyance pending adjudication of his claim for service 
connection for peripheral neuropathy.

Finally, turning to the issue of compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for the 
residuals of a cerebrovascular accident, the Board notes 
that, during the course of a hearing before the undersigned 
Acting Veterans Law Judge in March 2009, the Veteran 
indicated that, on August 18, 2004, he reported to the VA 
Outpatient Clinic in Albuquerque, New Mexico, in an attempt 
to refill his blood pressure medication.  According to the 
Veteran, at that time, he saw a physician's assistant, who 
measured his blood pressure to be "like over 200...225/115," 
performed on electrocardiogram, gave him some blood pressure 
medication, and then sent him home.  Reportedly, the 
electrocardiogram in questions "showed a problem," but the 
physician's assistant did not look at it prior to sending the 
Veteran home.  Nor was he sent to the emergency room, which, 
according to the Veteran, was the procedure which was 
supposed to have been followed.  See Transcript, p. 16.  
According to the Veteran, it was this "negligent care" which 
lead to his cerebrovascular accident (i.e., "stroke") the 
following morning.  In that regard, currently contained in 
the Veteran's claims folder is an electrocardiographic 
tracing which was apparently performed at 10:40 a.m. on the 
morning of August 18, 2004.  Significantly, that tracing was 
interpreted as showing an unusual P axis, with possible 
ectopic atrial rhythm, and a right bundle branch block, 
classified as an "abnormal ECG."  However, no other document, 
including a narrative report interpreting the aforementioned 
tracing, is contained in the record.  Significantly, to date, 
no opinion has been obtained as to whether treatment, or the 
lack thereof, prior to the Veteran's cerebrovascular accident 
on August 19, 2004 constituted carelessness, negligence, a 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA medical personnel, and such must 
be done prior to appellate review.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361.  Such an opinion is particularly critical 
given other evidence of record to the effect that, prior to 
the Veteran's stroke, he may have been at least to some 
extent noncompliant with his prescribed hypertensive 
medication.  

Moreover, it appears that the Veteran has filed a Federal 
Tort Claims Act (FTCA) lawsuit concerning essentially the 
same treatment and allegations as are in question in the 
current 1151 claim.  Certain medical records or other 
evidence may have been generated in connection with the FTCA 
claim, and such evidence must be obtained if possible.

Finally, as regards certain procedural issues, a review of 
the record would appear to indicate that the Veteran was not 
provided with adequate notice of the information and evidence 
not of record that is necessary to substantiate the claims 
for service connection for peripheral neuropathy of the 
bilateral upper and lower extremities, and low back pain.  
More specifically, while in various correspondence, the 
Veteran was furnished information regarding the requirements 
for an award of service connection on a direct basis, he was 
never, in fact, provided the requisite information regarding 
secondary service connection, a matter clearly at issue in 
this case.  See 38 C.F.R. § 3.310 (2008).  Under the 
circumstances, such notice must be provided to the Veteran 
prior to a final adjudication of his current claims for 
service connection for peripheral neuropathy and low back 
pain.  38 U.S.C.A. § 5103(a).

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO should send the Veteran and 
his representative a corrected notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) which advises the Veteran of 
the evidence and information necessary to 
prevail on his claims for service 
connection for peripheral neuropathy and 
low back pain, on either a direct or 
secondary basis, including notice of 
38 C.F.R. § 3.310.

2.  Make arrangements to obtain all 
available records related to the FTCA 
lawsuit discussed above.  Contact VA's 
District/Regional Counsel and, if 
necessary, VA's General Counsel, to 
determine whether any additional evidence 
exists with respect to the FTCA lawsuit, 
to include any medical records and 
opinions, court documents, and/or 
settlement agreements.  Any relevant 
additional evidence which is not 
protected by privilege should be 
associated with the claims file.

3.  The RO/AMC should then attempt to 
obtain any and all records of the 
Veteran's treatment on August 18, 2004 at 
the VA Medical Center located in 
Albuquerque, New Mexico, that are not 
already on file.  All such records, when 
obtained, should be made a part of the 
Veteran's claims folder.  To the extent 
such records are unavailable, the RO/AMC 
should specifically so state.

4.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2008, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.

5.  The Veteran should then be afforded 
additional VA examinations, to include 
examinations by appropriate specialists, 
if necessary, in order to more accurately 
determine the exact nature and etiology 
of his hypertension, peripheral 
neuropathy of the bilateral upper and 
lower extremities, and low back pain.  
The RO is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims file.

As regards the requested examination(s), 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
aforementioned examination or 
examinations, the appropriate examiner 
should offer an opinion as to the 
following questions:  

(a)	Whether the Veteran's current 
hypertension as likely as not had its 
origin during his period of active 
military service.  
(b)	Whether the Veteran currently has 
peripheral neuropathy of the upper 
and/or lower extremities, and if so, 
whether it is as likely as not 
proximately due to, the result of, or 
aggravated by his service-connected 
diabetes mellitus.
(c)	Should it be determined that the 
Veteran has peripheral neuropathy that 
is related to service or to service-
connected diabetes mellitus, an 
opinion is requested as to whether the 
Veteran currently suffers from a 
chronic, clinically-identifiable low 
back disability, and if so, whether 
that disability is at least as likely 
as not proximately due to, the result 
of, or permanently aggravated by the 
Veteran's peripheral neuropathy.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner(s) prior to 
completion of the examination(s).  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report(s).

6.  Finally, as regards the Veteran's 
claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, 
the RO/AMC should obtain a VA medical 
opinion as to whether VA treatment (or 
the lack thereof) provided to the Veteran 
on August 18, 2004 resulted in his stroke 
the following day, and, if so, whether 
that treatment constituted carelessness, 
negligence, lack of proper skill, an 
error in judgment, or similar instance of 
fault on the part of treating VA 
personnel.  The medical opinion should be 
made a part of the Veteran's claims 
folder.

7.  The RO should then review the 
Veteran's claims for service connection 
for hypertension, peripheral neuropathy 
of the bilateral upper and lower 
extremities, and low back pain, as well 
as his claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of 
cerebrovascular accident.  Should the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claims for benefits since 
the issuance of the most recent SSOC in 
November 2008.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. L. WASSER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


